Title: From Thomas Jefferson to Arthur S. Brockenbrough, 16 June 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Th:J. to mr Brockenbrough.June 16. 23.I mentioned to you yesterday the ill effect of the acute angles in the passage of the Rotunda. I send you my drawing of the building in which I have drawn portions of a circle to cover those angles. You will consider whether it is best to make them of brick or studs & laths. you will see in the drawing whereabouts the centers of those portions of circle are taken, so as to make the circle a tangent to the door post of the small room and side of the large one. be so good as to return my drawing. friendly salutation